I am greatly pleased to extend
my warmest congratulations to our newly elected President
of the fifty-fourth session of the General Assembly. Also,
I join previous speakers in expressing our debt of gratitude
to the outgoing President, Mr. Didier Opertti, for his able
stewardship of the proceedings of the Assembly during the
past session.
I welcome the newcomers to the United Nations
family, Kiribati, Nauru and Tonga.
It has not been an easy year for our Secretary-General.
We all appreciate his wisdom and sense of balance in
steering the reform process of the United Nations itself with
a firm hand at a time of profound change on the
international scene.
Whether we like it or not, globalization is upon us. A
satisfactory definition of the term may not be yet available,
but we all feel the effects of it: pervasive; subtle or less so;
disturbing; sometimes perverse; and, above all, challenging.
The end of a millennium and the advent of a new one
is a good time for reflection. It is not just coping with the
millennium bug, which may cause our computers to go
awry; it is — to use the Secretary General's well polished
phrase — a “symbolically compelling moment”. It is not
for me to answer the question of where we are and where
we are heading: the collective wisdom of the United
Nations Member States, assisted by academia and, we
hope, by civil society too, will take charge of that at the
millennium summit next year. I think we must take that
event seriously: although we may have a lot to celebrate,
we still have a lot more to do, earnestly, pragmatically
and effectively.
Like all good things, globalization produces
beneficial effects; then again, as happens with most good
things, those benefits are not evenly distributed: those
who are better equipped to face the challenge of going
global will reap its fruits sooner, while those who are not
will have to try harder. What I mean is that as we talk
about globalization we do not have to indulge ourselves
in slogans or idolatry: globalization involves great
benefits, but also great risks. We should not forget that
our century first experienced the dark side of
globalization: world war. Luckily, it is also
globalization — this time in its good sense — that can
make it impossible for conflicts to become chronic,
because the whole world instantly learns about any local
dispute and mobilizes all available energies to identify
and implement solutions.
The moral underpinning of globalization is called
solidarity. One could say that in its very structures and
goals the United Nations anticipated contemporary
globalization: the United Nations is all about
institutionalized solidarity, and to belong to this
Organization means making solidarity the norm of best
conduct. Social, political and economic solidarity;
cultural, inter-ethnic and regional solidarity; solidarity
born out of respect for values, and fostered by goodwill
and good faith — these are the ethics that we wish for the
forthcoming millennium.
It should be clear that the individual must
necessarily be the beneficiary of any form of solidarity:
international organizations, States and governments do not
acquire legitimacy and cannot be judged otherwise than
through their impact on individual destiny. The real man
or woman, rather than generic mankind, and the values
embodied by the human species, rather than self-serving
projects, are the true subjects of politics.
This way of thinking has lately brought up the issue
of humanitarian intervention, human rights and reform of
the system of international law. This is a sensitive issue
and one full of pitfalls. There are those who say that we
should not tolerate legal injustice under the pretext of
39


humanitarian intervention. That is true. Similarly, some say
that we should tolerate either social injustice nor crime
under the pretext of non-interference in domestic affairs.
Undoubtedly respect for human rights is primarily the
responsibility of national Governments and State
institutions. However, if they do not fulfil this task, there
should be an instrument capable of enforcing respect for
international standards and there is no better instrument for
doing so than the United Nations.
Preventing conflicts is a complex undertaking.
Unfortunately, we do not always have time to act subtly
and imaginatively. We are not doing enough in the field of
education in the sense of cultivating values of respect for
the integrity of the individual and for his or her right to be
different. We do not always understand in time that the
most efficient way to fight war and violence is to fight
poverty. We do not always know how to distinguish
between political manoeuvring and public interest, between
national pride and universally valid principles. We must
reflect on these things not only when crises are unleashed
but instantly calmly and clear-mindedly. There is no simple
way of coping with complexity. It requires vision,
enlightened foresight, careful planning and hard work.
The revolutionary changes of ten years ago in Central
and Eastern Europe and the ensuing process of transition
were essentially focused on values — political pluralism,
parliamentary democracy, separation of powers, individual
freedom, market economy and human rights, including the
rights of people belonging to ethnic, religious or other
minorities. Those values prevailed because they were right,
because they survived in our hearts and minds through
decades of totalitarian communist oppression, and because
they were embraced by the vast majority of people in our
countries.
But shared values themselves are not enough to build
a truly prosperous democratic society: they have to be
underpinned by an equally coherent set of institutions
designed to serve and actually implement those values. The
two — values and institutions — are inextricably linked in
a functioning democracy, and it is precisely from this
linkage that the indispensable ingredient for further progress
arises: leadership. That, in a nutshell, is the substance of
good governance. We are reminded here of the idea that:
“The important thing for government is not to do
things which individuals are doing already, and to do
them a little bit better or a little bit worse, but to do
those things which at present are not done at all.”
[John Maynard Keynes, “The End of Laissez-Faire”]
We in Romania, much like those in many other Central
and East European countries, have been and still are
learning that simple truth the hard way in a difficult and
sometimes painful process of transition.
It is in that spirit and in recognition of the
international dimension of good governance at a time of
global change that the Romanian delegation has submitted
a draft code of democratic conduct (A/54/178, annex) for
examination by the Assembly this session. The text before
the Assembly is the result of extensive consultations and
includes meaningful contributions from many quarters
based upon the original framework from the Conferences
of New or Restored Democracies. The important — and
I would say, novel — thing about this document is that,
in addition to listing principles and stating general aims,
it also spells out practical modalities for carrying them
out in the political, legal, administrative, economic and
social spheres. Last but not least, it emphasizes the crucial
role of non-institutional players — business communities,
unions, non-governmental organizations, civil society, the
media — in shaping policies and in building consensus
for implementation.
In a changing world, the world Organization itself is
also changing. The scope and pace of its reform and
adaptation to the new realities and requirements may have
been uneven, patchy in some respects and even
disappointing, but the process has gained momentum and
there are hopeful signs for steady progress in the future.
The United Nations is uniquely equipped by its structure
and acquired expertise to seek specific rather than
standard solutions to specific problems. Every crisis we
have had to face in recent years and months had a
physiognomy of its own. To be effective, the response
must match the challenge in terms of innovative
complexity.
In relation to the enlargement of the Security
Council membership and its improved performance, we
believe that proper consideration should be given to the
interests of all regional groups, including the Group of
Eastern European States, which has seen the most
spectacular rise in numbers over the past three decades.
Romania welcomed the initiative to create the United
Nations Stand-by Forces High-Readiness Brigade and
takes part in it. Recent events across the world have
demonstrated the urgent need to make it operational as
soon as possible. We have been reminded of this in a
most dramatic fashion by the recent events in East Timor.
Romanian contingents took part in several United
40


Nations-led and other peacekeeping, peace support and
policing operations and are further prepared to improve and
diversify their contribution to such activities.
Our cooperation with the United Nations agencies has
become better focused and more effective. I should like to
mention the importance we attach to the support of the
United Nations Development Programme in designing and
managing specific, high-priority projects for Romania,
notably in public administration, in the preparation of a
national strategy for sustainable development and of a local
Agenda 21 programme. Further useful work is expected to
be done jointly with the World Bank for the formulation of
a comprehensive development framework at both the
national and the regional level.
The Balkan tragedy has been in the headlines for the
whole of this past year. We all had an object lesson on the
harm that ethnic and religious intolerance compounded by
rabid nationalism can do to an entire region. As so many
times in history, it was the innocents that had to suffer
most, individuals and nations alike. But we have also
learned that determination and prompt action by the
international community can make a difference. It is
gratifying to note that trans-Atlantic solidarity again passed
a crucial test in these past few months. In fact, if we are
able to look into the future of the region with a reasonable
degree of optimism, it is because we have seen concerted
action at work.
The Stability Pact for South-Eastern Europe is such
proof of a new, bold approach — a comprehensive, forward
looking programme which proposes to deal with the entire
region with specific action envisaged on three tiers:
international security, economic development and
democracy and institution-building. Romania has welcomed
the plan from the very beginning, is part of it and seriously
means to do its utmost to bring it to fruition. It is still
early, but three preliminary observations may be in order.
First, the actual participation of the countries in the
region and of its immediate neighbours, such as Romania,
is crucial for its success.
Secondly, in focusing on the eventual integration of
the region as a whole into the European and Atlantic
structures, the sequence and content of the steps to be taken
should realistically differentiate among the actual
requirements and capabilities of each participating country.
Thirdly, besides action at the governmental level, it is
vital to secure the active involvement of business interests
and the various organizational expressions of civil society
in order to give substance and continuity to the whole
process.
Almost as an afterthought, I think I should also
mention the need for a watchful eye on transparency,
applying equally to political decision-making and to
procurement procedures, including those practised by the
agencies of the United Nations family. This is a
legitimately sensitive subject for the countries of the
region, particularly for the companies registered there, and
ought to be duly considered as such.
Romania's commitment to its strategic goals of
European and Atlantic integration is steady and
unwavering. It has passed the acid test of the Kosovo
crisis. We are looking forward with confidence and hope
to the major decisions which are due to be taken before
the year's end and thereafter.
The United Nations may not be perfect, but is
perfectible and, after all, is the only world forum
available. It is up to us to make it live and deliver. We,
the Member States, have to deliver in order to live in a
peaceful world. For this I hope and pray.







